
	

115 S2225 IS: Blue Ridge National Heritage Area Reauthorization Act of 2017
U.S. Senate
2017-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2225
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2017
			Mr. Burr (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To reauthorize the Blue Ridge National Heritage Area.
	
	
		1.Short title
 This Act may be cited as the Blue Ridge National Heritage Area Reauthorization Act of 2017.
 2.Reauthorization of the Blue Ridge National Heritage areaSection 140(j) of the Department of the Interior and Related Agencies Appropriations Act, 2004 (54 U.S.C. 320101 note; Public Law 108–108; 117 Stat. 1280) is amended by striking 15 years and inserting 19 years.
		
